PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/439,722
Filing Date: 13 Jun 2019
Appellant(s): Liu et al.



__________________
Chien-hung Yu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/7/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/9/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

	Appellant’s claims are generally directed to a display substrate with an array of sub-pixels.  Such a substrate typically includes scan and data lines arranged orthogonally in a grid and connected to the sub-pixels of the display such that each sub-pixel may be individually addressed by these scan and data lines to display an image.  Individual display substrates may be spliced together to form a larger display screen.
	Appellant’s independent claim 1 is directed to a display substrate utilizing fan-out lines extending from both a first and a second side of the substrate.  The first and second sides are opposite to each other.  These fan-out lines extending from the edges of the first and second sides of the substrate are connected to the array of sub-pixels via scan lines or data lines.  Notably, these fan-out lines are asymmetrically disposed on the first and second sides of the substrate (e.g., see fig. 1 of Appellant’s drawings).  In other words, Appellant has claimed a first and second plurality of fan-out lines that are asymmetrically disposed on opposite ends of a display substrate and that are connected to the scan or data lines of the display device.


	Regarding claim 1, Appellant argues that the cited art fails to disclose fan-out lines that are “asymmetrically disposed on two opposing sides” (e.g., see Appeal Brief filed 12/7/20, pp. 6-7).  Examiner believes that Appellant’s arguments generally amount to a piecemeal analysis of the references and fail to consider what is taught by the combination of Kim ‘066 and Kim ‘243 as would be understood by one of ordinary skill in the art.
	Appellant notes that fig. 8 of Kim ‘066 teaches that “gate lines GL1-GLn and data lines DL1-DLn may be arranged in an asymmetrical manner in an area of the EL display part 112, and the gate lines GL1-GLn may extend to be connected to the gate drivers 122a, 122b located on opposing sides” (Brief, p. 7).  Examiner agrees, and it is in fact this asymmetrical arrangement of, for example, the even and odd gate lines of Kim ‘066, that forms the basis for the combination of references relied upon by Examiner (see Kim ‘066, fig. 8, ¶ 65-68, ¶ 72-75, even and odd gate lines GL are connected asymmetrically to their respective gate drivers 122a and 122b).

	Appellant further argues that “[a]lthough Kim-066 teaches that the gate lines GL1-GLn and data lines DL1-DLn may have an asymmetrical arrangement, however, it should be noted that the arrangement of the gate lines GL1-GLn and data lines DL1-DLn are independent from the arrangement of the fan-out lines” (Brief, p. 8).  Examiner disagrees.  As one of ordinary skill in the art would understand, the fan-out lines are connected to the gate and/or data lines, and thus, rather than being independent of each other, the disposition of the fan-out lines and the disposition of the gate/data lines are directly related (e.g., see Kim ‘243, fig. 1, ¶ 45, signals outputted from the gate TCPs through the fan-out parts 350 and 360 to gate lines in the display region DA).  In fact, Appellant’s claims explicitly state that, e.g., “a plurality of first fan-out lines … electrically connected with the device array through a part of scan lines or a part of data lines of the device array” (see claim 1).
	In other words, Examiner considers the fan-out lines and the gate lines of Kim ‘243 to be directly connected.  This arrangement is both conventional (as one of ordinary skill in the art would clearly understand) and explicitly discussed in Kim ‘243.  Given this connecting relationship between the fan-out lines and the gate lines, a gate 
	Appellant further argues that the gate drivers 122a and 122b of Kim ‘066 are symmetrically arranged (Brief, p. 8).  However, whether or not this is true, this argument is not germane, as the disposition of gate drivers is not at issue and is not recited in the rejected claims.
	Appellant further argues that “even when asymmetrical fan-out lines L1 and L2 are used, the scan lines SL and data lines DL in the device array 110 need not to be in an asymmetrical arrangement” but rather “the scan lines SL and data lines DL may be arranged in a symmetrical manner” (Brief, p. 8).  Again, whether or not this is true, this argument is not germane, as Appellant’s claims make no mention of a symmetrical arrangement of scan lines of data lines.
	Appellant further argues that the gate fan-out parts 350 and 360 of Kim ‘243 “located on opposing sides of the array substrate 300 are symmetrical to one another” (Brief, p. 9).  Again, this amounts to a piecemeal analysis of the references.  Though Kim ‘243 may show symmetrical fan-out parts, it is the combination of Kim ‘066 in view of Kim ‘243 that is relied upon to reject claim 1.  As discussed above, it is the asymmetrical arrangement of gate lines in Kim ‘066 and their connection relationship with the fan-out lines taught by Kim ‘243 that is relied upon by Examiner.

Appellant further argues that Examiner’s combination was made based on “impermissible hindsight” (Brief, p. 10).  Examiner disagrees.  In response to applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Examiner has provided an explicit rationale for combining the references, namely that “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display of Kim ‘066 with the fan-out lines of Kim ‘243 since such a modification provides that driving signals generated from plural source and gate TCPs may be outputted to the source lines and gate lines (Kim ‘243, ¶ 44-45) and provides improved display quality (Kim ‘243, ¶ 13)” [see Final Rejection mailed 9/9/20, p. 4].  Thus Examiner’s analysis takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure.  The combination is proper.

 Appellant further argues that “all the cited references failed to identify the same technical problem” and “one having ordinary skill in the art would not have possibly identify [sic] the same technical problem and solution” based on the references (Brief, pp. 11-12).  This argument is not germane, as identification of a technical problem is not required when determining whether a prima facie case of obviousness is established.  Additionally, Examiner notes that Appellant’s argument that “there is an urgent need to solve the oversize seam problem in spliced electronic apparatus” (Brief, p. 11) is not persuasive, as mere attorney statements are not evidence (see MPEP 716.01(c), MPEP 2145).  Appellant has failed to provide any objective evidence supported by an appropriate affidavit or declaration to support such ‘secondary considerations’.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        
	/AMARE MENGISTU/           Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.